DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed on 01/27/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2016/0377501 A1) in view of Lee et al. (“Lee”) (US 2020/0393931 A1).
Regarding claim 1, Agarwal discloses a display (100), comprising:
an active area (104, fig. 1) comprising a plurality of pixels (not shown in 104), wherein each pixel of the plurality of pixels is configured to present a respective portion of an image frame (the electronic device 100 may include a display 104, para. 0053);
strain sensing circuitry (926, fig. 9) disposed in a region of the active area (the electronic device 900 can include a resistive sensor array 926 that can include a number of independent resistive sensor elements arranged in a grid, matrix, array, or other pattern, para. 0126); and
sensor core circuitry (902) configured to couple to the strain sensing circuitry to record sensed data indicative of an amount of stress applied to the region of the active area (the integrated circuit 902 can be coupled to one or more resistive sensors within the sensor array 926 in order to obtain a resistive measurement from the selected sensor, paras. 0131- 0132);
a controller configured to: receive the sensed data (the integrated circuit 206 may be configured to detect changes in the resistance of the resistive strain sensors 204, 212, which can be used to estimate a force that is applied to the force input sensor 200, para. 0088).
Agarwal does not specifically disclose the controller generates compensated image data based on the sensed data to adjust at least a subset of the image data to compensate for the amount of stress applied to the region.
In a similar field of endeavor of display device, Lee discloses controller generates compensated image data based on the sensed data to adjust at least a subset of the image data to compensate for the amount of stress applied to the region (a control module CM, the folding information detector FID, and the distortion compensator CCP, para. 0112 and the distortion compensator CCP receives the folding information in response to the control signal and compensates for a distortion of the image displayed through the folding area FA. Compensation data corresponding to the folding information may be stored in the LUT 11. The compensator 12 may receive image data, may receive the compensation data from the LUT 11, and may output synthesized data obtained by synthesizing the compensation data and the image data, para. 0122).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the compensated data as taught by Lee in the system of Agarwal in order to allow the distortion of the image displayed in the folding area may be compensated, and thus the display quality may be effectively prevented from being degraded due to the flexural strain of the folding area (para. 0030 of Lee).
Regarding claim 2, Agarwal discloses the strain sensing circuitry (902) includes a resistor ladder (906) configured to generate an output in response to the stress applied to the region of the active area (the integrated circuit 902, which itself can contain one or more digitally variable resistors arranged as resistor ladders 906, para. 0128), and wherein the strain sensing circuitry couples to the sensor core circuitry in response to a control signal (the integrated circuit 902 can output a voltage that may vary with the resistance of the resistor of the sensor array to which the integrated circuit 902 is coupled. In many examples, the integrated circuit 902 can pass this voltage through an analog to digital converter 928 which can convert the voltage to a numerical value. This numerical value can thereafter be passed to a processor 930 for further calculations, para. 0133).
Regarding claim 3, Agarwal discloses the strain sensing circuitry includes a Wheatstone bridge configured to generate an output in response to the stress applied to the region of the active area, and wherein the strain sensing circuitry couples to the sensor core circuitry in response to a control signal (the resistances of the resistive strain sensors may be measured by the electronic device 100 using an electronic circuit. In some examples, the electronic circuit can include a balancing network, such as a Wheatstone bridge configuration, para. 0068).
Regarding claim 4, Agarwal discloses the controller is configured to provide a control signal to the sensor core circuitry to couple the sensor core circuitry and the strain sensing circuitry (the integrated circuit 902 can output a voltage that may vary with the resistance of the resistor of the sensor array to which the integrated circuit 902 is coupled. In many examples, the integrated circuit 902 can pass this voltage through an analog to digital converter 928 which can convert the voltage to a numerical value. This numerical value can thereafter be passed to a processor 930 for further calculations, para. 0133).
Regarding claim 5, Agarwal discloses the control signal is provided in response to a determination of a type of strain expected to be applied to the region (a change in force may be interpreted as an additional type of input event ("force gesture"). For example, a user may forcibly press a series of pulses into the display in order to unlock the electronic device 100. In another example, a user may hold the electronic device 100 close to an artery in order to evaluate blood pressure or heart rate, para. 0058).
Regarding claim 6, Agarwal discloses the determination is performed based at least in part on historical strain sensing data indicative of the type of strain previously applied to the region (previously-stored calibration parameters can be applied to the on-chip DAC. For example, one or more digitally-variable resistance within the on-chip DAC can be set to particular values defined by the calibration parameters Finally, at operation 1106, a common property and/or a differential property of the sensor pair can be measured using the on-chip DAC, paras. 0010 and 0135).
Regarding claim 7, Agarwal discloses the determination is performed while the active area is operated to present the image frame via the plurality of pixels (para. 0058).
6.	Claims 10, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (“Smith”) (US 2017/0010723 A1) in view of Lee et al. (“Lee”) (US 2020/0393931 A1).
Regarding claim 10, Smith discloses a method, comprising:
transmitting a first control signal to select strain sensing circuitry from at least two strain sensing circuitries (438 and 506, fig. 15) disposed at least partially within an active area of a display (select external resistors may be connected to, and disconnected from, the array 704 in real time. The switches allow the effective resistance of the strain sensing elements to be configured and reconfigured as operating conditions change over time. For example, the operating temperature of the force sensor may vary over time, para. 0091);
transmitting a second control signal to couple one or more outputs from the strain sensing circuitry to a sensor core disposed within a display driver of the display, wherein each of the at least two strain sensing circuitries are configured to couple to the sensor core in response to a logical state of the first control signal (the receiver channel 516 is configured to detect changes in the resistance of the strain sensing element 438 based on the differences in the force Signal and the reference signal produced by the two voltage dividers. The changes can be correlated to the amount of force applied to an input region paras. 0072);
receiving at least two electrical signals from the strain sensing circuitry in response to a stress being applied to the strain sensing circuitry (a force signal at node 512 of the strain sensing element 438 and a reference signal at node 514 of the reference element 506 are received by the receiver channel 516. The receiver channel 516 is configured to detect changes in the resistance of the strain sensing element 438 based on the differences in the force signal and the reference signal produced by the two voltage dividers. The changes can be correlated to the amount of force applied to an input region, para. 0072);
determining an amount of stress applied to the strain sensing circuitry in response to receiving the at least two electrical signals from the strain sensing circuitry (the digital output signal may then be processed further by a processing device (not shown) to correlate the digital signal to an amount of force applied to an input region, para. 0075);
an indication of the amount of stress to a controller (the integrated circuit 206 may be configured to detect changes in the resistance of the resistive strain sensors 204, 212, which can be used to estimate a force that is applied to the force input sensor 200, para. 0088).
Agarwal does not specifically disclose the controller is configured to adjust at least a subset of image data transmitted to one or more pixels of a plurality of pixels disposed in the active area based on the amount of stress applied to the strain sensing circuitry.
In a similar field of endeavor of display device, Lee discloses the controller is configured to adjust at least a subset of image data transmitted to one or more pixels of a plurality of pixels disposed in the active area based on the amount of stress applied to the strain sensing circuitry (a control module CM, the folding information detector FID, and the distortion compensator CCP, para. 0112 and the distortion compensator CCP receives the folding information in response to the control signal and compensates for a distortion of the image displayed through the folding area FA. Compensation data corresponding to the folding information may be stored in the LUT 11. The compensator 12 may receive image data, may receive the compensation data from the LUT 11, and may output synthesized data obtained by synthesizing the compensation data and the image data, para. 0122).
Regarding claim 11, Smith discloses determining the amount of stress based at least in part on a relationship selected in response to the strain sensing circuitry selected and a desired mode of operation for sensing (para. 0072).
Regarding claim 16, Smith discloses a display driver, comprising:
an integrated sensor core (426, fig. 4) configurable to couple to a first sensing circuit (414) to measure an amount of stress applied to a region of an active area a display panel (104) (the strain sensitive structures are typically connected to one or more receiver channels 426 through conductive connectors 428. The receiver channel(s) 426 is configured to detect changes in an electrical property of each of the strain sensitive structures, paras. 0058, 0062 and 0064); and 
a controller configured to: receive the amount of stress from the integrated sensor core (the integrated circuit 206 may be configured to detect changes in the resistance of the resistive strain sensors 204, 212, which can be used to estimate a force that is applied to the force input sensor 200, para. 0088).
Agarwal does not specifically disclose the controller generates compensated image data based on the amount of stress to compensate for the amount of stress applied to the region of the active area.
In a similar field of endeavor of display device, Lee discloses controller generates compensated image data based on the amount of stress to compensate for the amount of stress applied to the region of the active area (a control module CM, the folding information detector FID, and the distortion compensator CCP, para. 0112 and the distortion compensator CCP receives the folding information in response to the control signal and compensates for a distortion of the image displayed through the folding area FA. Compensation data corresponding to the folding information may be stored in the LUT 11. The compensator 12 may receive image data, may receive the compensation data from the LUT 11, and may output synthesized data obtained by synthesizing the compensation data and the image data, para. 0122).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the compensated data as taught by Lee in the system of Agarwal in order to allow the distortion of the image displayed in the folding area may be compensated, and thus the display quality may be effectively prevented from being degraded due to the flexural strain of the folding area (para. 0030 of Lee).
Regarding claim 17, Smith discloses the integrated sensor core comprises:
an input multiplexer (600, fig. 6) configured to couple to the first sensing circuit and a second sensing circuit (the force signal at node 512 is received by a multiplexer 600 on signal line 602. The multiplexer 600 also receives force signals from other strain sensing elements on one or more additional signal lines 604, para. 0074);
an input current driver (518, fig. 5) coupled to the first sensing circuit and configured to couple to the second sensing circuit (a current source 518 can be electrically connected to the node 512, para. 0079); and
an analog-to-digital converter (612, fig. 6 or 1318 and 1320, fig. 13) configured to receive two or more electrical signals generated in response to a current output from the input current driver and the amount of stress applied to at least a portion of the first sensing circuit via the region of the active area, wherein the analog-to-digital converter receives the two or more electrical signals based at least in part on a control signal defining a desired mode of operation (each transmitter channel 1300, 1302 includes a digital-to-analog converter 1318, 1320 connected in series with an amplifier 1322, 1324. The digitally-controlled independent drive signals produced by the DDS circuits 1306, 1308, para. 0102).
Regarding claim 18, Agarwal discloses when the control signal is of a first state, the analog-to-digital converter (612) receives a first voltage reference via a ground reference voltage and a second voltage reference via an electrical coupling between a current source and a resistance (paras. 0074-0075).
Regarding claim 19, Agarwal discloses when the control signal is of a second state, the analog-to-digital converter (612) receives the first voltage reference and the second voltage reference via a reference multiplexer configured to transmit a subset of the two or more electrical signals as the first voltage reference and the second voltage reference (paras. 0074-0075).
7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Agarwal in view of Lee and further in view of Smith et al. (“Smith”) (US 2017/0010723 A1).
Regarding claim 8, Agarwal discloses the strain sensing circuitry (902) comprises a first strain sensing circuitry (the integrated circuit 902, which itself can contain one or more digitally variable resistors arranged as resistor ladders 906, para. 0128) and a second strain sensing circuitry (the resistances of the resistive strain sensors may be measured by the electronic device 100 using an electronic circuit. In some examples, the electronic circuit can include a balancing network, such as a Wheatstone bridge configuration, para. 0068), and wherein the sensor core circuitry comprises:
an input current driver configured to couple to the first strain sensing circuitry and the second strain sensing circuitry (by measuring the voltage out Vmid, the common property of resistance of the matched pair 214 can be measured by, for example, injecting a current into the midpoint of the voltage divider, para. 0105); and
an analog-to-digital converter (928) configured to receive two or more electrical signals generated in response to a current output from the input current driver and the amount of stress applied to the region (the integrated circuit 902 can output a voltage that may vary with the resistance of the resistor of the sensor array to which the integrated circuit 902 is coupled. In many examples, the integrated circuit 902 can pass this voltage through an analog to digital converter 928, para. 0133).
Agarwal does not specifically disclose an input multiplexer configured to couple the sensor core circuitry to the first strain sensing circuitry at a first time and configured to couple the sensor core circuitry to the second strain sensing circuitry at a second time.
In a similar field of endeavor of force sensor, Smith discloses an input multiplexer configured to couple the sensor core circuitry (the force signal at node 512 is received by a multiplexer 600 on signal line 602. The multiplexer 600 also receives force signals from other strain sensing elements on one or more additional signal lines 604, para. 0074) to the first strain sensing circuitry at a first time and configured to couple the sensor core circuitry to the second strain sensing circuitry at a second time (using the divider and parallel measurements, the resistance values of Rsense1 and Rsense2 can be determined independently. This permits the resistance values of the strain sensitive structures in each strain sensing element to be determined, para. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the multiplexer as taught by Smith in the system of Agarwal and Lee in order to reduce the need for multiple sensing channels for communication between a sensing module and the sensing driving circuit. This reduces space requirement and cost. 
Regarding claim 9, the combination of Agarwal, Lee and Smith discloses receive the two or more electrical signals from the analog-to-digital converter; and determine, while the stress is applied to the region of the active area, the amount of the stress applied to the region based at least in part on the two or more electrical signals (the integrated circuit 902 can pass this voltage through an analog to digital converter 928 which can convert the voltage to a numerical value. This numerical value can thereafter be passed to a processor 930 for further calculations such as, but not limited to, conversion of the voltage value to a strain magnitude and/or a magnitude of force applied to the electronic device 900, para. 0133 of Agarwal).

8.	Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Smith and Lee in view of Agarwal.
Regarding claim 12, the combination of Smith and Lee does not specifically disclose selecting the strain sensing circuitry from at least two strain sensing circuitries comprises selecting either a current divider sensing circuitry or Wheatstone bridge sensing circuitry as the strain sensing circuitry.
In a similar field of endeavor of force sensor, Agarwal discloses selecting the strain sensing circuitry from at least two strain sensing circuitries comprises selecting either a current divider sensing circuitry or Wheatstone bridge sensing circuitry as the strain sensing circuitry (the integrated circuit 902, which itself can contain one or more digitally variable resistors arranged as resistor ladders 906, The resistance of the resistor ladders 906 can be selected by a controller 904 also included within the integrated circuit 902, paras. 0039 and 0128) and (the resistances of the resistive strain sensors may be measured by the electronic device 100 using an electronic circuit. In some examples, the electronic circuit can include a balancing network, such as a Wheatstone bridge configuration, paras. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the current divider sensing circuitry and the Wheatstone bridge sensing circuitry as taught by Agarwal in the system of Smith and Lee in order to measure voltage or current (e.g., from a common property measurement, differential property measurement, or both) can be correlated directly to an amount of strain experienced by one or both resistive strain sensors.
Regarding claim 13, the combination of Smith, Lee and Agarwal discloses receiving a third control signal used to generate the first control signal and the second control signal (a first and second resistive strain sensors electrically coupled as a first voltage divider, storing the resistance of the first digitally-controlled resistor and the second digitally-controlled strain sensor, paras. 0009-0010 of Agarwal).
Regarding claim 14, the combination of Smith, Lee and Agarwal discloses receiving the third control signal in response to an analysis of historical strain sensing data (a first and second resistive strain sensors electrically coupled as a first voltage divider, storing the resistance of the first digitally-controlled resistor and the second digitally- controlled strain sensor, paras. 0009-0010 of Agarwal).
Regarding claim 15, the combination of Smith, Lee and Agarwal discloses receiving the third control signal in response to an analysis of sensing data indicative of ambient conditions determined to cause an expected type of the strain (paras. 0072-0073 of Agarwal).
Regarding claim 20, the combination of Smith, Lee and Agarwal discloses the first sensing circuit comprises a Wheatstone bridge including four resistances coupled into a Wheatstone bridge configuration (fig. 4 of Agarwal), and wherein the second sensing circuit comprises current divider sensing circuitry comprising two resistances coupled in series as part of a resistor ladder (fig. 5A of Agarwal).
Response to Arguments
9.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/     Primary Examiner, Art Unit 2693